June 30, 2011 Via EDGAR Kevin W. Vaughn Branch Chief Securities and Exchange Commission treet, N.E. Washington, D.C.20549 Re:Pulaski Financial Corp. Form 10-K for Fiscal Year Ended September 30, 2010 Filed December 17, 2010 File No. 000-24571 Form 10-Q for Fiscal Quarter Ended March 31, 2011 Filed May 12, 2011 Dear Mr. Vaughn: Pursuant to my telephone conversation with Commission staff today, the Company hereby undertakes that it will file its responses to the Staff’s comment letter no later than Thursday, July 21, 2011. Please contact the undersigned at (314) 317-5046 if you have any questions. Sincerely, /s/ Paul J. Milano Paul J. Milano Chief Financial Officer cc:Rebekah Blakeley Lindsey, Securities and Exchange Commission
